[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This was a hearing in damages brought by a landlord against a former tenant for failure to pay rent under a month-to-month lease and for other damages.
The court finds:
         $2,100.00 unpaid rent. $252.00 late charges, allowed pursuant to the lease. $86.30 water bill  $1,109.46 repairs caused by the defendant's actions
Total    $3,547.82
The defendant had a security deposit of $3,365.47 which the court deducts from the damages owing. The court also must disallow the plaintiff's claim for attorneys fees since there are not provided for in the lease. See, generally, Marsh, Day Calhoun v. Solomon, 204 Conn. 639, 652 (1987).
Therefore, judgment may enter for the plaintiff in the amount of $182.35, without interest.
BY THE COURT
CT Page 706
Bruce L. Levin Judge of the Superior Court